Title: From Richard Rush to Abigail Smith Adams, 28 March 1816
From: Rush, Richard
To: Adams, Abigail Smith


				
					Respected Madam
					Washington March 28. 1816.
				
				I trust this letter will find you not in a sick chamber where your kind favor of the 10th instant was written, but out again, restored to your usual health, witnessing the return of spring and awake to its enjoyments.The kind expressions of your letter are not more flattering than endearing. Those little children of whom you so kindly inquire, will, I doubt not, at one day look over it with the same feelings of pleasure which their parents had at being the subjects of friendship and kindness from such a source. Three boys make up our number. A good name, as I trust, a good education, and good principles, is nearly all that I ever expect to bequeath to them. If, in addition, I can ever hope, in my turn; to hand down to them such friendships as it has been my good fortune to succeed to at the hands of my father, I shall largely augment their happiness and gratification. It will, indeed, be a species of inheritance bespeaking a fair name, for this is the only legitimate title under which it can vest. Let me not forget to say how alive the mother of these boys is to the cordial remembrance sent to her, and with what affectionate respect it is her desire to reciprocate it. It would be done under her own hand, but that she is not thoroughly well at this time. The agreeable task therefore devolves upon me of being her amanuensis in this respect, as she has often been mine upon other occasions.The enclosed letter, of which you have been so good as to allow me the perusal, quite surprised me. Whether the expenses incident to the instruction to Mr Adams to repair from Russia to Gottenburgh, have been allowed, I am not, as yet, entirely certain. I certainly think that they ought to be. I presume that they have been. But that he was to be allowed a distinct and regular outfit on his translation to the court of London I am sure, for it was the subject of a deliberation in which I participated and to which none objected. It is certain also that he has been written to this effect; when I cannot now say precisely, but some time as I think, before the meeting of congress. In the first instance there had been some demur, from a fear that the words of the law were not broad enough. But the scruple yielded to further consideration. I know not what may have retarded the letter to him, but doubtless he is in possession of it long before this time. His views of the subject are, I think, strictly just.Miserable as the allowance to our foreign ministers is, and as it is likely to be, I am happy to think that there is some prospect of its growing a little better. From all I can collect, the bill raising the salary to 12000 dollars will become a law. Mr Pinkney, notwithstanding what the papers have stated, has, on reconsideration, determined to go to Russia. Who is there stands out against the acceptance of these trusts abroad, notwithstanding all that sound judgment says about them? It is like intoxication from champaign. I am abundantly satisfied, in part from what rests upon my own positive knowledge, that it is no exaggeration to put down Mr Pinkney’s professional income at from twenty to thirty thousand dollars a year. There never has been any thing like it before in this part of the country. Yet he leaves all this, with a large family; and, as it is said, in embarrassed circumstances!But I am digressing from the subject of your kind letter, for which I have again to thank you. I conclude with new wishes for the restoration of your health, and with assurances of nothing but the most constant and respectful attachments to yourself Madam, and your illustrious husband.
				
					R. Rush.
				
				
			